                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


WINSOME A. HYDE,                                     )
                                                     )
                       Plaintiff,                    )
                                                     )       JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )       CASE NO. 4:19-CV-126-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff be awarded attorney fees in
the amount of SEVEN THOUSAND TWENTY-FOUR DOLLARS AND SIX CENTS
($7,024.06) and reimbursement for costs in the amount of FOUR HUNDRED DOLLARS AND
ZERO CENTS ($400.00). The award shall fully and completely satisfy any and all claims for
fees, costs, and/or expenses that may have been payable to Plaintiff in this matter pursuant to the
Equal Access to Justice Act ("EAJA"). If Defendant can verify that Plaintiff does not owe any
pre-existing debt subject to the offset, Defendant will direct that the award be made payable to
Plaintiffs attorney pursuant to the EAJA assignment duly signed by Plaintiff and his attorney.


This Judgment Filed and Entered on March 10, 2021, and Copies To:
Meredith E. Marcus                                   (via CM/ECF electronic notification)
Jeremy Denton Adams                                  (via CM/ECF electronic notification)
Wanda D. Mason                                       (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
March 10, 2021                                (By) /s/ Nicole Sellers
                                               Deputy Clerk




            Case 4:19-cv-00126-D Document 32 Filed 03/10/21 Page 1 of 1
